HENRIOD, Justice
(dissenting).
I dissent since I am convinced that plaintiff’s own testimony by which, of course, she is bound, established contributory negligence as a matter of law under the previous pronouncements of this court. Among other things she testified as follows :
“Q. Did these packages in any way obstruct your vision? A. No.
“Q. You were able to see as you walked? A. Yes.
“Q. Did you observe the sidewalk as you walked out to your car? A. Yes.
“Q. Did you look down to see where to put your foot? A. Yes.
“Q. Now, why didn’t you see the hole? A. I just failed to see it.
“Q. You fell down into the street, and then looked back to see what you had fallen into, over, or what tripped you? A. That is right.
“Q. Did you see the hole then? A. Yes.
“Q. But you failed to see it when you approached the curb? A. I was looking to see where I was going to step.
“Q. You were looking down to see where you were going to put your foot? A. Yes.
“Q. And in looking down you didn’t see a hole there? A. No.
“Q. But you were paying attention and observing as you walked? A. Yes.
“Q. And you didn’t see the hole although you looked at the curb when it came time to step off of the curb? A. Yes.”
The subjoined picture introduced not by defendmt but by the plaintiff herself,

*327


*328makes it obvious, that one who looked must have been able to see the hole and the attendant danger. Plaintiff admitted she looked but failed to see the obvious. In such cases we have held on a number of occasions that there can be no recovery because of contributory negligence in looking but failing to see the obvious, or in failing to look and observe that which was obvious had one looked.1

. Johnson v. Syme, 1957, 6 Utah 2d 319, 313 P.2d 468; Coombs v. Perry, 1954, 2 Utah 2d 381, 275 P.2d 680; Smith v. Bennett, 1953, 1 Utah 2d 224, 265 P.2d 401; Cox v. Thompson, 1953, 123 Utah 81, 254 P.2d 1047; Mingus v. Olsson, 1949, 114 Utah 505, 201 P.2d 495.